Citation Nr: 0030996	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  99-13 387A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from January 1979 to 
September 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the veteran's claim 
seeking entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


FINDINGS OF FACT

1.  The veteran did not engage in combat.

2.  The claims file does not contain competent medical 
evidence showing that the veteran has PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. § 1131 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.102, 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that service connection is warranted for 
post-traumatic stress disorder (PTSD).  Specifically, she 
asserts that she has PTSD as a result of harassment during 
basic training, in which an unidentified sergeant made her do 
push-ups, run extra laps, and yelled at her, because she 
refused his sexual advances.  A review of her PTSD 
questionnaire, received in February 1998, and the transcript 
of her hearing, held in October 1999, shows that she does not 
allege that she was sexually assaulted or otherwise touched 
by this sergeant.  She further stated that she did not report 
the incidents to her superiors because she was unfamiliar 
with the chain of command.  She has not identified any living 
witnesses or confidants other than one man from whom a lay 
statement has been submitted.  She has not identified any 
psychiatric treatment since her service.  

The veteran's claim for PTSD was received in December 1997.  
In a February 1998 letter, the RO advised the veteran of the 
types of evidence which may be probative of her claim, to 
include alternative evidence showing behavior changes that 
occurred at the time of the incident which may indicate the 
occurrence of an in-service stressor.  In September 1998, the 
RO denied the veteran's claim on the merits.  The veteran has 
appealed.

The Board initially notes that the veteran has not asserted 
that she participated in combat.  The veteran's DD 214 does 
not show that she received any commendations or awards which 
appear to be awarded primarily or exclusively for 
circumstances relating to combat, such as the Combat 
Infantryman Badge, Purple Heart, or similar citation.  See 
38 C.F.R. § 3.304(f) (1999).  There is nothing else currently 
in the claims file which establishes participation in combat.  
Accordingly, the Board finds that participation in combat is 
not established.  See 38 U.S.C.A. § 1154(b) (West 1991).

The veteran's service medical records are silent as to 
complaints, treatment or a diagnosis involving an acquired 
psychiatric disorder.  These records indicate that the 
veteran refused a separation physical examination.

The claims file contains VA outpatient treatment reports, 
dated between 1997 and 1998, VA medication records, dated 
between 1998 and 1999, records from Dr. Oporta, dated between 
1996 and 1997, and records from Dr. Paul Breslow, dated 
between 1996 and 1997.  A review of these records shows that 
the veteran received treatment for a variety of physical 
conditions.  These records do not show or otherwise indicate 
treatment or a diagnosis of PTSD.

A report from the Social Security Administration (SSA), dated 
in November 1997, shows that the SSA determined that the 
veteran has been disabled since April 1995 due to a herniated 
lumbar disc.  

A letter from a friend of the veteran, "J.P.," dated in 
January 2000, shows that J.P. states that he has known the 
veteran since 1980, and that during her service, the veteran 
complained to him that her drill sergeant constantly begged 
her for sex and that he made her do push-ups after she 
refused.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (1999). 

Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125, a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f). 

Under 38 U.S.C.A. § 1131, the veteran must submit proof of a 
presently existing disability resulting from service in order 
to merit an award of compensation.  See Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  In this case, the veteran's claim must be denied 
because she has not provided a medical opinion to 
substantiate her claim that she has PTSD.  In fact, the 
medical evidence does not show that she has ever been treated 
for, or diagnosed with, an acquired psychiatric disorder of 
any kind.  In any event, as no competent evidence has been 
presented that the veteran has met all of the criteria for 
PTSD, the Board finds that the preponderance of the evidence 
is against the claim, and that the veteran's claim for PTSD 
must be denied.  See 38 C.F.R. § 3.304(f). 

The Board has considered the veteran's statements indicating 
that she has PTSD as a result of her service.  The Board has 
also considered J.P.'s statement.  However, J.P.'s statement 
does not indicate that he observed any psychiatric symptoms 
or behavioral changes, and while the veteran's statements 
represent evidence of her symptoms, her statements are not 
competent evidence of a diagnosis.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty, lay testimony is not competent to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  Accordingly, the preponderance of the evidence 
shows that she does not have PTSD, and the veteran's claim 
for service connection for PTSD must be denied. 

As a final matter, the Board notes that recent legislative 
changes have significantly altered VA's duty to assist.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-472, 
114 Stat 2096 (2000).  Specifically, these changes include 
provisions indicating that VA shall provide a medical 
examination and/or medical opinion under certain 
circumstances.  Of particular note, it is provided that VA 
shall treat an examination or opinion as being necessary to 
make a decision on a claim if the evidence of record contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability, and indicates that the disability or symptoms may 
be associated with the claimant's active duty.  Id. (to be 
codified as amended at 38 U.S.C. § 5103A(d)(2)).  However, VA 
is not required to provide assistance to a claimant if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  Id. (to be codified as amended 
at 38 U.S.C. § 5103A(a)(2))

In this case, the Board has determined that a remand for a 
psychiatric examination is not warranted.  There is no 
competent evidence showing that the veteran has PTSD.  
Furthermore, given the complete lack of medical evidence 
showing the existence of psychiatric symptoms at any time, to 
include during service (which ended in 1979) or thereafter, 
the Board finds that there is no competent evidence showing 
that the veteran has persistent or recurrent PTSD symptoms 
associated with her service.  In addition to the foregoing, 
and given the lack of a verified stressor, the lack of 
identifiable probative records and the lack of identifiable 
evidence of behavioral changes, the Board finds that no 
reasonable possibility exists that an examination would aid 
in substantiating the claim.  Accordingly, the Board finds 
that a remand for a VA examination is not warranted.  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals

 

- 3 -


